Citation Nr: 0624612	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for recurrent pneumonia 
with a residual left lung scar.


REPRESENTATION

Appellant represented by: Wisconsin Department of Veterans 
Affairs.

 
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if any further action is required.


REMAND

At this time, the Board finds that a remand is required for 
the completion of additional evidentiary development, prior 
to any review of this matter on appeal.

The veteran avers that he has recurrent, but chronic, 
pneumonia that originally manifested during his period of 
active duty.  He additionally maintains that he has current 
left lower lobe lung scarring that is related to his in-
service respiratory problems, including pneumonia.  To that 
end, the veteran has provided medical treatise information 
that addresses the development of interstitial lung disease 
(described as a general term encompassing over 130 chronic 
lung disorders, and also known as interstitial pulmonary 
fibrosis or pulmonary fibrosis), from its beginnings as 
inflammation to its ultimate residual of lung scarring in 
many cases.  The veteran's service medical records reflect 
treatment for pneumonia, and document other respiratory 
complaints, symptoms, diagnoses (including upper respiratory 
infections), and treatment for the remainder of his service 
period.  The veteran has received post-service treatment for 
additional pneumonia episodes and has a current diagnosis of 
chronic obstructive pulmonary disease (COPD).  In January 
2004, the RO provided the veteran with a VA respiratory 
disorders examination in order to ascertain whether any 
current respiratory problems were related to his period of 
active service.  The examiner noted that pre-existing asthma 
was aggravated in service, but did not fully address whether 
recurrent pneumonia was or was not related to service, and 
also indicated that he was "unable" to give any opinion as 
to the veteran's lung scar.  Following this examination the 
RO granted service connection for asthma, effective from the 
date of his pending service connection claim for pneumonia 
and scarring.  

In light of the veteran's extensive respiratory history, the 
fact that service connection has been granted for asthma, the 
limited conclusions of the January 2004 VA examination 
report, the additional information of record, and the 
veteran's arguments, the Board finds that a new VA 
respiratory disorders examination is necessary in order to 
more completely identify the nature, etiology, and any 
interrelationship between all current respiratory problems 
and service.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

As well, given the time frame of this remand, the veteran's 
current VA treatment records, as dated from February 2005 to 
the present and pertaining to his respiratory disorders, 
should be obtained for consideration with regard to this 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
records are constructively considered to be a part of the 
record, and should be obtained for review of VA claims for 
benefits); see also VAOPGCPREC 12-95.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should obtain the veteran's 
current respiratory treatment records 
from the VA Medical Center in Iron 
Mountain (and/or any other VA facility 
where the veteran now receives 
treatment), as dated from February 2005 
to the present.

2.  After the development requested above 
is complete, the RO should schedule the 
veteran for a new VA respiratory 
disorders examination, in order to 
ascertain the nature, etiology, and 
interrelationship, if any, of the 
veteran's current chronic respiratory 
disorders (to include recurrent pneumonia 
and a left lower lobe lung scar).  The RO 
must forward the claims file for review 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge a detailed review of the 
claims file in the examination report.  
After all necessary clinical evaluation, 
testing, and file review is complete, in 
the examination report, the examiner: 

a.  should identify all current (or 
recurrent) chronic respiratory 
disorders;  

b.  address whether each of the 
aforementioned respiratory disorders 
is at least as likely as not (i.e., 
a 50 percent likelihood or more) 
etiologically related to the 
veteran's period of active service 
or his service-connected asthma; 

c.  if not related to his asthma, 
describe whether the symptoms can be 
reasonably dissociated from the 
already service-connected asthma; 

d.  identify whether any respiratory 
disorder that is deemed related to 
service or the service-connected 
asthma was at least as likely as not 
the cause of permanent left lower 
lobe lung scarring or whether the 
scarring is otherwise etiologically 
related to the veteran's active 
service.

	
The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file 
since the October 2005 supplemental 
statement of the case (SSOC).  If the RO 
cannot grant the benefits sought on 
appeal in their entirety, then it should 
furnish the veteran and his 
representative with an SSOC, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

